                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

 ROBERT BARROCA,                             )
                                             )
        Petitioner,                          )               Civil No.
                                             )            5:19-cv-228-JMH
 v.                                          )
                                             )
 WARDEN FRANCISCO QUINTANA                   )
                                             )         MEMORANDUM OPINION
        Respondent.                          )              AND ORDER
                                             )

                           ***      ***      ***      ***
       Robert Barroca was recently confined at the Federal Medical

Center in Lexington, Kentucky.                   Proceeding without a lawyer,

Barroca filed a petition for a writ of habeas corpus pursuant to

28    U.S.C.   §   2241   in    which   he       challenges    the     imposition   of

disciplinary sanctions against him.                [DE 1].    The Respondent then

responded to Barroca’s petition [DEs 14, 22], and Barroca filed a

reply brief [DE 21].           Thus, Barroca’s petition is now ripe for a

decision by this Court. For the reasons set forth below, the Court

will deny Barroca’s petition.

       According to a prison incident report, in late 2016, while

Barroca was incarcerated at the United States Penitentiary in

Leavenworth, Kansas, prison officials searched a few cells and

discovered     approximately       15   gallons      of     homemade    intoxicants.

[See DE 14-1 at 26].           Shortly thereafter, “[a]s inmates began to

report back to the housing unit . . ., inmates began to complain

about the search and state that they were going to get even with
staff for completing the search of the housing unit.”                [Id.].

Prison   staff    identified   Barroca   and   two   other   inmates    “as

encouraging      other   inmates   to    participate    in    the      group

demonstration/riot/revolt against staff” and functioning “as the

lead instigators of the incident.”        [Id.].     The incident report

then discusses multiple incriminating statements allegedly made by

Barroca and other inmates, suggesting that they were “encouraging

a group demonstration/encouraging other inmates to riot.”            [Id.].

Ultimately, prison officials completed the incident report, charged

Barroca with a Code 106 offense for encouraging others to riot,

and gave him a copy of the report.       [See id. at 26-27].

       A disciplinary hearing was held about two months later, and

the Discipline Hearing Officer (DHO) found that the greater weight

of the evidence supported the charge against Barroca.         [See DE 14-

1 at 28-37].     Thus, the DHO ordered that Barroca lose twenty-seven

days of good conduct time and imposed other sanctions.              [Id. at

36].   That said, Barroca appealed this decision administratively,

and the Bureau of Prisons remanded his case for a rehearing because

the DHO report indicated that Barroca waived his right to call

witnesses but did not include his signature confirming that waiver.

[See id. at 192].

       On remand, on November 15, 2017, prison officials advised

Barroca of his rights at an upcoming disciplinary rehearing and

notified him that, based on the same 2016 incident, he was being

                                    2
charged with engaging in a group demonstration (now labeled a Code

212 offense).       [See DE 14-1 at 209-10].            Barroca signed the

document notifying him of his rights in advance of the rehearing

[see id. at 209], as well as the document providing him advance

notice of the charge against him [see id. at 210].              On the latter

form, Barroca indicated that he wished to have a staff member

represent him at the hearing, and he checked the box indicating

that he wished to have witnesses testify on his behalf. [See id.].

      A disciplinary rehearing was held about one month later. [See

DE 14-1 at 203-08].         At the hearing, a staff representative

appeared on Barroca’s behalf, and Barroca denied the allegations

and charge against him.        [See id. at 203].       Barroca did not waive

his right to witnesses; rather, the DHO’s report provides that,

“according to the staff representative, inmate Barroca asked her

to interview (and get witness statements from) . . . [multiple]

witnesses.”       [Id. at 203-04].     The DHO’s report then indicates

that those witness statements were, indeed, submitted by Barroca’s

staff representative on his behalf, as requested. [See id. at 204].

      The   DHO   considered    the   evidence   put    forth   by   Barroca’s

representative, as well as other relevant evidence.             [See DE 14-1

at 203-07]. This evidence included but was not limited to Barroca’s

own   statement,    the   reporting    officer’s   statement/the      special

investigation report, statements made by multiple inmates and

staff members, supporting memoranda, and e-mail correspondence.

                                       3
[See id.].      Ultimately, the DHO discussed the evidence at length

and determined that Barroca did engage in or encourage a group

demonstration, in violation of Code 212.          [See id. at 205-07].

Therefore, the DHO ordered that Barroca lose twenty-seven days of

good conduct time and imposed other sanctions.        [See id. at 207].

The DHO then advised Barroca of his right to appeal his decision,

and a copy of the DHO’s report was delivered to Barroca.           [See id.

at 208].

     As the Respondent acknowledges [see R. 22], Barroca appealed

the DHO’s decision administratively within the Bureau of Prisons,

albeit to no avail.       Barroca then filed his § 2241 petition with

this Court, and he asks the Court to expunge the disciplinary

conviction against him and restore the days of good conduct time

that he lost.     [See R. 1 at 10].

     As    an   initial   matter,   despite   Barroca’s   claims    to   the

contrary, he has not demonstrated that he was denied certain

procedural protections that he was due.          Under the law, Barroca

was entitled to advance notice of the charge against him, the

opportunity to present evidence and witnesses in his defense, and

a written decision explaining the grounds used to determine his

guilt.     See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).

     Here, as discussed above, the record reflects that Barroca

received each of these procedural protections.            Indeed, Barroca

received notice of the charge against him both in December 2016

                                      4
[see DE 14-1 at 26] and again in November 2017, ahead of his

disciplinary rehearing [see DE 14-1 at 210].               Barroca was also

given the opportunity to and did, in fact, present evidence and

witness statements in his defense at the rehearing, and he did so

with the assistance of a staff representative.             [See id. at 203-

07].    Finally, prison officials provided Barroca with a written

decision explaining the grounds used to determine his guilt.             [See

id. at 208 (indicating that the DHO’s report was delivered to

Barroca)].     Thus, Barroca’s claim that his due process rights were

violated is simply unavailing.

       The only remaining question then is whether there was “some

evidence” in the record to support the DHO’s decision in this case.

See Superintendent v. Hill, 472 U.S. 445, 454 (1985); Selby v.

Caruso, 734 F.3d 554, 558-59 (6th Cir. 2013).             This is a very low

threshold. After all, the Court does not examine the entire record

or independently assess the credibility of witnesses.              Hill, 472

U.S. at 455.    Instead, the Court merely asks “whether there is any

evidence in the record that could support the conclusion reached

by the disciplinary board.”        Id. at 455-56 (emphasis added); see

also   Higgs   v.   Bland,   888   F.2d   443,   448-49    (6th   Cir.   1989)

(discussing this standard).

       In this case, there was certainly some evidence in the record

to support the DHO’s decision.       In fact, the DHO’s report details

the evidence in this case linking Barroca to the offense in

                                      5
question, including but not limited to the multiple statements

made by prison staff members during the course of the special

investigation.   [See DE 14-1 at 205-07 (discussing the specific

evidence that the DHO relied on to support his findings)].    To be

sure, Barroca complains about the use of information from a

confidential source.   However, even if that evidence is discounted

entirely, there was still enough evidence against Barroca to meet

the very low threshold applicable here. See Hill, 472 U.S. at 454.

     In conclusion, Barroca has not demonstrated that he was denied

certain procedural protections that he was due, and there was

enough evidence to support the DHO’s decision in this case.

     Accordingly, it is ORDERED as follows:

     (1) Barroca’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [DE 1] is DENIED;

     (2) This action is DISMISSED and STRICKEN from the Court’s

docket; and

     (3) The Court will enter a corresponding Judgment.

     This 28th day of January, 2020.




                                 6
